J-S71013-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 SOPHAL SIV                               :
                                          :
                    Appellant             :   No. 2811 EDA 2017

                Appeal from the PCRA Order August 11, 2017
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0004561-2014


BEFORE: PANELLA, J., DUBOW, J., and NICHOLS, J.

MEMORANDUM BY PANELLA, J.:                             FILED MAY 31, 2019

      Sophal Siv appeals pro se from the order denying his pro se petition

filed pursuant to the Post Conviction Relief Act, 42 Pa.C.S.A. §§ 9541–9546

(“PCRA”).     Appellant’s claims are waived or would not merit relief.

Accordingly, we affirm.

      The PCRA court accurately presents the relevant facts and procedural

history of the case, so we have no need to recount them at length here. Briefly

summarized for the convenience of the reader, we note that on March 18,

2015, Appellant entered a counseled, negotiated guilty plea to third-degree

murder, unlawful restraint, and possession of an instrument of crime. As part

of the negotiated plea, the Commonwealth withdrew a charge of first-degree

murder.
J-S71013-18


       Appellant’s guilty plea and conviction arose out of events on March 30,

2014, when he fatally shot Hai Luu (“the Victim”) four times.        Appellant

accused the Victim of having murdered Appellant’s brother. The shootings

occurred at an after-hours bar in front of witnesses, including the victim’s

fiancée, Savanary Uk. The Victim died in a hospital soon after.

       After accepting the plea, the trial court imposed an aggregate sentence,

as negotiated by counsel, of not less than twenty nor more than fifty years of

incarceration in a state correctional institution. Appellant did not file post-

sentence motions or a direct appeal.

       After Appellant filed a timely pro se PCRA petition the court appointed

counsel who filed a Turner/Finley “no merit” letter and was permitted to

withdraw.1 Pursuant to Pa.R.Crim.P. 907, the PCRA court filed notice of its

intent to dismiss, and dismissed the petition on August 11, 2017. This timely

pro se appeal followed.       Both Appellant and the PCRA court complied with

Pa.R.A.P. 1925.

       On appeal, Appellant presents two questions for our review.         We

reproduce them verbatim except for the bracketed insertions.

       A. Did the PCRA court err in finding that prior counsel and PCRA
       counsel [were not] ineffective first counsel for having Appellant
       plead guilty to a excessiveness harsh sentence and jeopardy

____________________________________________


1 See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).




                                           -2-
J-S71013-18


       attached and PCRA counsel advising Appellant not to respond to
       907 notice which could have warrant a hearing?

       B. Alternatively, was [Appellant’s] plea consistent with the law at
       the time of the offense?

Appellant’s Brief, at 1 (unnecessary capitalization omitted).2

       Preliminarily we observe that Appellant’s brief is substantially non-

compliant with our Rules of Appellate Procedure.

       As a prefatory matter, although this Court is willing to construe
       liberally materials filed by a pro se litigant, pro se status generally
       confers no special benefit upon an appellant. Commonwealth v.
       Maris, 427 Pa. Super. 566, 629 A.2d 1014, 1017 n. 1 (1993).
       Accordingly, a pro se litigant must comply with the procedural
       rules set forth in the Pennsylvania Rules of the Court. Id. This
       Court may quash or dismiss an appeal if an appellant fails to
       conform with the requirements set forth in the Pennsylvania Rules
       of Appellate Procedure. Id.; Pa.R.A.P. 2101. For example,

          The argument [section] shall be divided into as many parts
          as there are questions to be argued; and shall have as the
          head of each part—in distinctive type or in type distinctively
          displayed—the particular point treated therein, followed by
          such discussion and citation of authorities as are deemed
          pertinent.

       Pa.R.A.P. 2119(a).

       In the instant case, the defects in Appellant’s brief are substantial.
       . . . See Pa.R.A.P. 2116, 2119. Appellant’s . . . argument is
       rambling, repetitive and often incoherent. . . . Nonetheless, in the
       interest of justice we address the arguments that can reasonably
       be discerned from this defective brief.


____________________________________________


2 We have inserted “were not” into Appellant’s first question. Without a
negative, there would be no reason for him to seek relief, and his issues would
be meaningless. Therefore, based on Appellant’s entire argument, we
conclude that his first question, as drafted, is the product of a scrivener’s
error. We have modified the question accordingly.

                                           -3-
J-S71013-18


Commonwealth v. Lyons, 833 A.2d 245, 251–52 (Pa. Super. 2003).

      Here, Appellant’s Brief contains an undivided argument section spanning

two and one-half pages. While he cites to authorities, the authorities do not

support the propositions Appellant asserts. Further, his arguments are often

no more than undeveloped assertions. Under these circumstances, we will

address the issue we are able to discern from Appellant’s Brief. To the extent

Appellant intended to raise other issues in his Brief, we find them waived.

      We also note that Appellant has reduced his claims from the five issues

originally presented in his Rule 1925 statement of errors to three. Compare

Statement of Questions Raised on Appeal, 8/22/17, at 2-3, with Appellant’s

Brief, at 1. Accordingly, Appellant has abandoned his prior claims, and we

deem them waived.

      In this appeal Appellant chiefly claims plea counsel was ineffective in

negotiating a plea to third-degree murder.      He also claims an excessive

sentence, and that PCRA counsel was ineffective in advising him that he did

not have to respond to the Rule 907 notice of intent to dismiss.          See

Appellant’s Brief, at 1.   He argues he is entitled to have his guilty plea

withdrawn and an evidentiary hearing held on his ineffectiveness claims. See

Appellant’s Brief, at 7. We disagree.

      Our standard of review and the related principles for a denial of a PCRA

claim are well-settled:

      Our review of a PCRA court’s decision is limited to examining
      whether the PCRA court’s findings of fact are supported by the

                                     -4-
J-S71013-18


     record, and whether its conclusions of law are free from legal
     error. We view the findings of the PCRA court and the evidence
     of record in a light most favorable to the prevailing party. With
     respect to the PCRA court’s decision to deny a request for an
     evidentiary hearing, or to hold a limited evidentiary hearing, such
     a decision is within the discretion of the PCRA court and will not
     be overturned absent an abuse of discretion. The PCRA court’s
     credibility determinations, when supported by the record, are
     binding on this Court; however, we apply a de novo standard of
     review to the PCRA court’s legal conclusions. The denial of an
     appellant’s request for discovery is reviewed for abuse of
     discretion.

     To be entitled to PCRA relief, a petitioner bears the burden of
     establishing, by a preponderance of the evidence, that his
     conviction or sentence resulted from one or more of the
     circumstances enumerated in 42 Pa.C.S. § 9543(a)(2), which
     include a violation of the Pennsylvania or United States
     Constitution or ineffectiveness of counsel, any one of which so
     undermined the truth-determining process that no reliable
     adjudication of guilt or innocence could have taken place. 42
     Pa.C.S. § 9543(a)(2)(i) and (ii). Further, the petitioner must show
     that the allegation of error has not been previously litigated or
     waived pursuant to Pa.C.S. § 9543(a)(3)[.]

     An issue has been previously litigated if the highest appellate court
     in which the petitioner could have had review as a matter of right
     has ruled on the merits of the issue. A PCRA claim is waived if the
     petitioner could have raised it but failed to do so before trial, at
     trial, during unitary review, on appeal or in a prior state
     postconviction proceeding.

     [ ] Counsel is presumed effective, and in order to overcome that
     presumption a PCRA petitioner must plead and prove that: (1) the
     legal claim underlying the ineffectiveness claim has arguable
     merit; (2) counsel’s action or inaction lacked any reasonable basis
     designed to effectuate petitioner's interest; and (3) counsel’s
     action or inaction resulted in prejudice to petitioner. With regard
     to reasonable basis, the PCRA court does not question whether
     there were other more logical courses of action which counsel
     could have pursued; rather, [the court] must examine whether
     counsel’s decisions had any reasonable basis. Where matters of
     strategy and tactics are concerned, a finding that a chosen
     strategy lacked a reasonable basis is not warranted unless it can

                                     -5-
J-S71013-18


       be concluded that an alternative not chosen offered a potential for
       success substantially greater than the course actually pursued. To
       demonstrate prejudice, a petitioner must show that there is a
       reasonable probability that, but for counsel’s actions or inactions,
       the result of the proceeding would have been different. Failure to
       establish any prong of the Strickland/Pierce test will defeat an
       ineffectiveness claim.

Commonwealth v. Mason, 130 A.3d 601, 617–18 (Pa. 2015) (citations,

footnotes, and internal quotation marks omitted).3

       Appellant’s first question is a hybrid claim of ineffectiveness by plea

counsel for the guilty plea to third-degree murder and the negotiated

sentence. See id. at 1, 6-8. Both issues, whether considered individually or

in concert, merit no relief.

       Appellant does not assert that his sentence is illegal. And our review of

sentence imposed on the conviction for third-degree murder reveals no basis

for such a claim. The court sentenced Appellant to 18 to 40 years’

incarceration. This is a legal sentence. See 18 Pa.C.S.A. § 1102(d).

       To the extent Appellant is attempting to argue the trial court abused its

discretion in imposing sentence, we note that he failed to raise the issue of an

excessive sentence in a post-sentence motion or on direct appeal. Further,

“[c]hallenges to the discretionary aspects of sentencing are not cognizable



____________________________________________


3  The three-factor approach utilized in Pennsylvania derives from
Commonwealth v. Pierce, 527 A.2d 973, 975 (Pa. 1987), which applied the
performance and prejudice test articulated by the United States Supreme
Court in Strickland v. Washington, 466 U.S. 668 (1984).


                                           -6-
J-S71013-18


under the PCRA.” Commonwealth v. Fowler, 930 A.2d 586, 593 (Pa. Super.

2007).

       Moreover, Appellant fails to argue how plea counsel’s performance was

deficient   under    any    of   the   three   prongs   of   the   Pierce/Strickland

ineffectiveness test. Under these circumstances, we cannot conclude the PCRA

court erred in failing to grant Appellant relief.       In his final claim, Appellant

asserts PCRA counsel was ineffective by advising Appellant that he need not

respond to the PCRA court’s notice of intent to dismiss without a hearing

pursuant to Pa.R.Crim.P. 907. Even if we assume that PCRA counsel provided

improper advice,4 Appellant fails to assert or argue how he suffered prejudice

from PCRA counsel’s allegedly deficient advice. He therefore has not

established a right to relief under Pierce. Appellant fails to develop any

remaining arguments. They are therefore waived. As Appellant has failed to

establish the PCRA court erred in dismissing his PCRA petition, we affirm.

       Order affirmed.




____________________________________________


4 We note that Rule 907 does not require a petitioner to respond to the notice
of intent to dismiss in order to preserve issues that have already been properly
raised before the PCRA court. See Pa.R.Crim.P. 907(1) (providing that a
defendant may, but is not required to, respond to the notice).

                                           -7-
J-S71013-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/31/19




                          -8-